Citation Nr: 0300379	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from October 31, 1972 to 
October 24, 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action by which 
the RO denied service connection for a back disability.   


REMAND

An appeal with respect to this issue was previously denied 
by the Board in August 1997.  That decision was vacated in 
December 1997, in view of questions concerning whether the 
veteran had proper representation.  In January 1998, the 
Board remanded the matter for additional development.  In 
November 2002, the veteran's case was returned to the 
Board.  The following month, the Board received a request 
from the veteran to appear at a hearing via means of video 
conference techniques.  In order to accommodate this 
request, it will be necessary to return the case to the 
RO.  

Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a tele-video conference hearing before 
a member of the Board.  If video-
conference capability is not available, 
the veteran should be informed that he 
will be scheduled on the next available 
Travel Board hearing docket by the RO, 
unless he withdraws his request.  The 
claims folders should be made available 
to the veteran and his representative 
so that they may prepare for the 
hearing.  They should be notified of 
the date and time of the hearing.

After the veteran and his representative have been given 
an opportunity to appear at the hearing, the claims 
folders should be returned to this Board for further 
appellate review.  The purpose of this remand is to 
satisfy a hearing request, and the Board does not intimate 
any opinion as to the merits of the case, either favorable 
or unfavorable, at this time.  The appellant has the right 
to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2001).



